887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Myrtle LAKES, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 89-5077.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1989.

Before KENNEDY and DAVID A. NELSON, Circuit Judges, and THOMAS A. WISEMAN, Jr., Chief District Judge.*
PER CURIAM.


1
The plaintiff-appellant, who was denied social security disability benefits, urges us to hold that the administrative decision was not based upon substantial evidence.  For the reasons stated in the comprehensive report and recommendation of Magistrate Joseph M. Hood, and in the memorandum opinion and order of District Judge Henry R. Wilhoit, Jr., adopting the matisgrate's recommendation and granting the Secretary's motion for summary judgment, we believe that the record does contain substantial evidence supporting the denial of benefits.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Thomas A. Wiseman, Jr., Chief Judge of the United States District Court for the Middle District of Tennessee, sitting by designation